UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 98-7077



ROLANDO GUERRA,

                                             Petitioner - Appellant,

          versus


STATE OF SOUTH CAROLINA,

                                              Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Dennis W. Shedd, District Judge.
(CA-98-1150-4-19BE)


Submitted:   March 11, 1999                 Decided:   March 17, 1999


Before WIDENER and LUTTIG, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Rolando Guerra, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Rolondo Guerra seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 1998).   We have reviewed the record and the district

court’s opinion accepting the recommendation of the magistrate

judge and find no reversible error.   Accordingly, we deny his mo-

tion to proceed in forma pauperis, deny a certificate of appeal-

ability, and dismiss the appeal on the reasoning of the district

court. See Guerra v. South Carolina, No. CA-98-1150-4-19BE (D.S.C.

July 2, 1998).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                         DISMISSED




                                 2